DETAILED ACTION
Applicant’s response, filed 18 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Status of Claims
Claims 1-9, 16, 20-21, 26-29, 33-35, 37-39, 42-144, and 147-216 are cancelled.
Claim 222 is newly added.
Claims 10-15, 17-19, 22-25, 30-32, 36, 40-41, 145-146, and 217-222 are pending.
Claims 13-15, 17, 19, and 41 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 03 March 2021.
Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected.
Claims 145 and 222 are objected to.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 62/201,923, filed 06 Aug. 2015 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
Independent claim 10 recites “..each of the alternative paths comprises a start offset and an end offset that are stored in memory in connection with the alternate path…”. Independent claim 145 recites “…(b) generating… a k-mer profile from the read using a mask containing 1’s and one or more 0’s to generate each k-mer from the sequencing read…; (c) querying…the k-mer profile to an index of k-mer profiles, generated from a reference sequence with alternate paths using the mask…”. Similar to the limitation in independent claim 10, claim 222 recites “…each k-mer in the index of k-mer profiles that corresponds to at least one alternate path is stored with a unique pointer for each of the at least one alternate paths that points to a data structure associated with that alternate path, the data structure including a sequence associated with the alternate path, a start offset, and an end offset indicative of a location…”. The disclosure of U.S. Provisional App. No. 62/201,923 does not disclose storing a start offset and end offset of each of the alternative paths in memory in connection with the alternate path, as recited in claim 10, or disclose storing a unique pointer for a k-mer for each corresponding alternate path that points to a data structure including a start offset, end offset, and sequence of the path. The disclosure of U.S. Provisional App. No. 62/201,923 also does not disclose the use of a mask containing 0’s and 1’s for generating a k-mer profile from a read or generating an index of k-mer profiles, as recited in independent claim 145. Therefore, the disclosure of U.S. Provisional App. No. 62/201,923 does not provide adequate support for claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-222.
Applicant’s claim for the benefit of a prior-filed application, PCT/US16/45564, filed 04 Aug. 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 04 Aug. 2016.

Claim Objections
Claims 145 and 222 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment. 
Claim 145 recites “(a) retrieving, using a hardware processor, a sequencing read generated by a sequencing device based on a sample…”. To clarify that the sequencing device is not based on the sample, but rather the sequence read was generated from the sample, the claim should be amended to recite “…a sequencing read generated from a sample by a sequencing device”. 
Claim 222 recites “…the data structure including a sequence associated with the alternate path, a start offset and an end offset indicative of a location…”, which is a grammatical error and should include an “and” between the two elements included in the data structure, to recite “…“…the data structure including a sequence associated with the alternate path and a start offset and an end offset indicative of a location…”. 
Appropriate correction is required.

Claim Interpretation
Claims 10 and 218, and claims dependent therefrom recite “novel variants”. Applicant’s specification at para. [00112] defines a novel variant to be a variant that is not included in the graph reference.
Claim 22 recites “target application”. Applicant’s specification at para. [0098] defines a “target population” to refer to a human population for which the reference graph represents variation or one or more populations of interest (e.g. species, disease population, geographic population). Therefore, the term is interpreted to refer to the population represented by the reference graph or population(s) of interest. 
Claim 40 recites “intra-species variants”. The term is interpreted to mean variants that occur within the same species.
Claim 145 recites “an index of k-mer profiles from a reference sequence” in line 4. Applicant’s specification at para. [0090] defines the term “index” to be any database that is used to optimize the access of data. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 under 35 U.S.C. 112(b) in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 May 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 30, 146, 217, and 219 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 22 and 219 recites “…novel variants are variants that are not previously documented for a target application”. It is unclear what embodiments of variants are encompassed within the metes and bounds of “variants that are not previously documented for a target application”. Specifically, it is unclear by whom and when a variant cannot be documented to be considered a variant “not previously documented”. For example, it is unclear if a variant is considered “not previously documented” if it has not been documented up until the effective filing date of the claimed invention but has been documented after the effective filing date, or if the variant is considered “not previously documented” only if it has never been previously documented. In addition, it’s unclear if a variant should be considered “not previously documented” if the variant has not been previously documented by the inventor, if the variant has not been previously reported by at least one person/entity, or if the variant has never been reported by anyone. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims will be interpreted to mean the novel variants comprise variants that have not been previously documented by at least one person/entity until the effective filing date of the claimed invention, for a target application. 
Claim 30 is indefinite for recitation of “…b) an aligned read pair insert that is significantly smaller or larger than that of a majority of aligned read pairs”. The term “significantly” in claim 30 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it’s unclear what lengths of an aligned read pair would fall within the metes and bounds of “significantly smaller or larger” than a majority of aligned read pairs, and the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “…b) an aligned read pair insert that is smaller or larger than that of a majority of aligned read pairs”. 
Claims 146 and 217 are indefinite for recitation of “…wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core” and “…wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread”, respectively. Claim 145, from which claims 146 and 217 depend, recite “(c) querying, using the hardware processor, the k-mer profile to an index of k-mer profiles….to call variants”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: “wherein” clauses. In this case, it is unclear if the wherein clauses in claims 146 and 217 merely intend to express the intended result of performing the step of querying the k-mer index to call variants using at least a core and compute thread, or if the wherein clause intends to further limit the structure or steps used in querying the index of k-mer profiles to call variants. If Applicant intends to further limit the structure or steps for querying the index of k-mer profiles, it is further unclear what structure or steps would be required that achieve the claimed variant call and querying rates. See MPEP 2173.05(g) (when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear). In this case, it is unclear what types of processors, what number of background processes being run on the processor, and/or what specific querying steps performed by the processor would result in the claimed variant call and querying rates. As such, the metes and bounds of the claims are unclear. For purpose of examination, the specific rates of variant calling and querying k-mers are interpreted to recite an intended result of querying the index of k-mer profiles to call variants using at least one core and compute thread in claims 146 and 217, respectively. To overcome the rejection, Applicant may amend the claims to recite the particular structure or steps that accomplishes the claimed result. See MPEP 2173.05(g). 

Response to Arguments
Applicant's arguments filed 18 May 2022 regarding 35 U.S.C. 112(b) at pg. 11, para. 1 to pg. 12, para. 1 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 22 and 219 under 35 U.S.C. 112(d) in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 May 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 10 and 145 being representative) is directed to a method of identifying novel variants. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 10 recites the following steps which fall under the mental processes groupings of abstract ideas:
 (b) aligning… the plurality of sequence reads against a graph reference, wherein the graph reference comprises a plurality of alternate paths that each represents a known variant, and each of the plurality of alternate paths comprises a start offset and an end offset…, and the start offset are indicative of a location of the alternate path with respect to a reference sequence associated with the reference graph;
using a subset of the plurality of sequence reads which abnormally align against one or more of the plurality of alternate paths to identify novel variants.
Claim 145 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
 (b) generating…a k-mer profile from the read using a mask containing 1’s and one or more 0’s to generate each k-mer from the sequence read such that bases in the read corresponding to the one or more 0’s are excluded from the k-mer;
(c) querying…the k-mer profile to an index of k-mer profiles, generated from a reference sequence with alternate paths using the mask, to call variants; and
(d) determining… a species or a strain present in the sample based on the called variants.
The identified claim limitations fall into the group of abstract ideas of mental processes for the following reasons. In this case, generating a k-mer profile from the read using a mask, as recited in claim 145, involves breaking the read into k length segments and only including sequence positions aligned with a “1” of the mask (e.g. for mask 0101, read ACCTTAAG is broken into two 4-mers, -C-T and -A-G), which can be practically performed in the mind. Furthermore, the steps of aligning the sequence reads against a graph reference and querying the k-mer profile to an index of k-mer profiles from a reference sequence, as recited in claims 10 and 145 respectively, involve comparing the sequences of the reads/k-mers to the reference graph or sequence, which under the broadest reasonable interpretation of the claim can include a reference graph or sequence of only a few nucleotides, to identify any differences (i.e. variants), which can be practically performed in the mind or with pen and paper. In addition, using abnormally aligned reads to the alternate paths to identify novel variants, as recited in claim 10, includes identifying reads a base not included in the reference graph, which can be practically performed in the mind. Last, determining a species or strain present in a sample based on called variants, as recited in claim 145,  involves analyzing two or more variants to determine if they are specific to a certain species or strain, which can be practically performed in the mind. Therefore, these limitations recite a mental process. That is, other than reciting these limitations are performed using a hardware processor, nothing in the claims precludes the steps from being practically performed in the mind. See MPEP 2106.04(a)(2) III.
Dependent claims 11-12, 18, 22-25, 30-32, 36, 40, 146, and 217-221 further recite an abstract idea. Dependent claims 11, 25 further recite the mental process of identifying structural variants. Dependent claim 12 further recites the mental process of using the subset of the plurality of sequence reads that abnormally align to all alternate paths in the graph reference to identify the novel variants. Dependent claim 18 further recites the mental process of analysis of the sequence reads to comprise read pairs, and dependent claims 18 and 30 further recite the mental process of analysis of the abnormal alignment comprises a read pair in which one read is aligned and one is unaligned. Dependent claim 22 further recites the mental process of analysis of the identified novel variants to be variants not previously documented for a target application. Dependent claim 23 further recites the mental process of analysis of adding the identified novel variants to the graph reference to produce an updated graph reference. Dependent claim 24 further recites the mental process of counting a number of reads that align to one or more alternate paths in the graph reference and using the number of reads to identify the known variants. Dependent claim 25 further recites the mental process of analysis of the novel variants to comprise structural variants. Dependent claim 31 further recites the mental process of identifying a subset of the identified novel variants that satisfy predefined quality measures or detection certainty measures and adding the subset to the graph reference. Dependent claim 32 further recites the mental process of analysis of the predefined quality measures or detection certainty measures to comprise one or more of: a predefined size range, a predefined region of a genome, and a detection frequency. Dependent claim 36 further recites the mental process of using the graph reference in another alignment and variant detection and updating the graph reference based on the additional alignment and variant detection. Dependent claim 40 further recites the mental process of analysis of known variants or the novel variants to comprise intra-species variants. Dependent claim 218 further recites the mental process of analysis of the variants to comprise novel variants. Dependent claim 219 further recites the mental process of analysis of the novel variants to comprise variants that are not previously documented for a target application. Dependent claim 220 further recites the mental process of adding a subset of the novel variants to the index to produce an updated index. Therefore, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 11-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of independent claims 10 and 145 include:
a hardware processor;
(a) obtaining, using a hardware processor, a plurality of sequence reads (claim 10) (i.e. receiving data);
(a) retrieving, using a hardware processor, a sequencing read generated by a sequencing device based on a sample (claim 145) (i.e. receiving data); and
a start offset and an end offset that are stored in memory in connection with the alternate path (claim 10) (i.e. storing data).
The additional elements of dependent claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core (claim 146); and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of a hardware processor, receiving data, and storing data recited in claims 10 and 145, are generic computer components and/or processes. The additional elements of claim 146 and 217 amount to performing the abstract idea using cores and compute threads (i.e. a generic processor). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, the courts have found claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 11-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of independent claims 10 and 145 include:
a hardware processor;
(a) obtaining, using a hardware processor, a plurality of sequence reads (claim 10) (i.e. receiving data);
(a) retrieving, using a hardware processor, a sequencing read generated by a sequencing device based on a sample (claim 145) (i.e. receiving data); and
a start offset and an end offset that are stored in memory in connection with the alternate path (claim 10) (i.e. storing data).
The additional elements of dependent claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core; and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of a hardware processor, receiving data, and storing data recited in claims 10 and 145 are conventional computer components and/or processes. The additional elements of claim 146 and 217 amount to performing the abstract idea using cores and compute threads (i.e. a generic processor). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 18 May 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the Examiner appears to be arguing that the field of biological sequencing technology is limited only to the literation generation of sequence reads, further remarks the field of biological sequencing technology includes determining where sequence reads align with respect to a reference, and thus aligning sequence reads to a reference is part of the technical field of biological sequencing, as it facilitates the identification of specific portions of a reference sequence that correspond to previously unaligned sequence reads (Applicant’s remarks at pg. 8, para. 3 to 6).
This argument is not persuasive. As discussed in the previous Office action, the improvement can be provided by one or more additional elements or by the additional elements in combination with the recited judicial exception, and furthermore, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). The limitations regarding aligning sequence reads to a reference sequence are part of the abstract idea. Therefore, the alleged improvement in aligning sequence reads amounts to an improved abstract idea, which is not an improvement to technology. While it is understood that aligning sequence reads is generally part of a sequencing pipeline, to integrate a recited judicial exception into the practical application of an improvement to sequencing technology, the improvement in sequencing must be reflected in or provided by at least one additional element of claim.

Applicant remarks the claimed alignment techniques improve the technical field of biological sequencing, and that it’s unclear what alleged abstract idea the Examiner has alleged would be improved “through the claims storage schemes and data structures”, and that “storage schemes and data structures” used in alignment of generic data, as in DDR Holdings, “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of” biological sequence alignment (Applicant’s remarks at pg. 8, para. 7 to pg. 9, para. 1). Applicant further remarks that Applicant’s specification states that the “number of variants included in a graph reference can in practice be limited by memory constraints”, and Applicant’s specification describes implementing data structures that can represent a graph sequence and k-mer index using less bits, which is only relevant in the context of computer technology, as humans do not think using bits, do not store structures in their mind, and thus any storage schemes and data structures in Applicant’s specification are specifically rooted in computer technology and cannot therefore improve a mental process (Applicant’s remarks at pg. 9, para. 2-3).
This argument is not persuasive. In DDR Holdings, the claims were found to be  “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR, at 1257, 1264. Also, see MPEP 2106.05(a) I: examples that the courts have indicated may show an improvement in computer-functionality include a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Therefore, unlike in DDR, where the claims in DDR were directed to an improvement in computer-functionality, Applicant remarks that the present claims improve biological sequence alignment. Aligning sequences to a reference is not a problem “necessarily rooted in computer technology”, and instead can be performed without the use of a computer (e.g. aligning  ACTGTG to ACCACTGTGGTG). While claims 10 and 145 recite that the aligning and querying, respectively, is “using the hardware processor”, and that each of the alternative paths in the graph reference are “stored in memory” in claim 10, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In this case, the processor is merely invoked to perform the alignment and querying steps and to store information pertaining to the graph reference used in the alignment, which is not an improvement to computer capabilities.  As discussed above, improving the alignment of sequences to a reference sequence is an abstract idea, and accordingly, improvements in aligning sequences amounts to an improved abstract idea (e.g. aligning reads), which is not an improvement to technology. See MPEP 2106.05(a) II. 

Applicant remarks that Examiner has not explained why the claims must recite “specific methods of storing data structures…”, and that MPEP 2106.05(a) states that “the full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g. the improvement described in the specification”, and that claim 10, under the BRI, reflects an improvement in computer technology, because as described in Applicant’s specification, associating the alternate paths with a “data structure containing the sequence, start offset, and end offset of the alternate path” facilitates improved storage and throughput (see Applicant’s specification, para. [0184]-[0192]) (Applicant’s remarks at pg. 9, para. 4 to pg. 10, para. 1).
This argument is not persuasive. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. See MPEP 2106.05(a). Claim 10 simply recites “…a start offset and an end offset that are stored in memory in connection with the alternate path”. Regarding storing information in memory of claim 10, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, claim 10 does not specific require any specific computer data structure that would improve the way a computer stores and retrieves data, and thus the claims do not improve computer technology.
Regarding Applicant’s arguments that “the full scope of the claim under the BRI should be considered…”, this does not mean that as long as the claim encompasses an embodiment that may serve to improve computer technology, the claim will be directed to an improvement to computer technology. MPEP 2106.05(a) states that after the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. Accordingly, the broadest reasonable interpretation of the claim must reflect the alleged improvement to technology. The additional elements of the claim 10 requires using a processor and storing information in memory (in claim 10). These limitations do not reflect an improvement to computer technology for the reasons discussed above. 
Last, regarding Applicant’s arguments that a “data structure containing the sequence, start offset, and end offset of the alternate path” improves storage and throughput, this argument is not commensurate with the scope of the claims because claim 10 does not require such a data structure. Furthermore, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(A). While, it is noted that the specification asserts the invention involves an efficient sequence graph storage utilizing a k-mer index of the graph, and masked k-mers, a technical explanation as to how the claimed invention provides the improvement should be present. That is, a technical explanation regarding how the elements are being used to reduce storage requirements should be provided (e.g. is the reduced storage from using masked k-mers and storing less information?). It is noted that "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). 

Applicant remarks the data in the specification related to Mycobacterium Tuberculosis is an example of storage savings that can be achieved using techniques described in the specification and savings of a similar magnitude can be expected for graphs associated with other organisms (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive for the same reasons discussed above regarding the limitations of storing information not integrating the recited judicial exception into a practical application. 

Applicant remarks that Examiner has merely pointed to the definition of graph reference in Applicant’s specification as including “one or more sequences”, but has not explained why a graph reference for a sequence of “a few nucleotides” is a reasonable interpretation, and further remarks that a graph reference for a sequence of only a few nucleotides would not be useful for any practical purposes and that interpretation is inconsistent with “the interpretation that those skilled in the art would reach”. See MPEP 1111(Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 1).
This argument is not persuasive. As discussed in the previous Office action, where an explicit definition is provided by the applicant for a term that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). See MPEP 2111.01 IV. A. Applicant’s specification at para. [0082] discloses that a “graph reference” represents a condensed representation of one or more sequences, in which sequence intervals that are shared by all sequences are collapsed to one sequence path and sequence intervals that are different are kept as alternate paths. Therefore, the definition that a reference graph can include only a sequence of a few nucleotides, as set forth in Applicant’s specification, controls the interpretation of the term. If Applicant wishes for the broadest reasonable interpretation of a graph reference to exclude the definition of “one or more sequences” set forth by Applicant’s specification, the claims may be amended to further limit the size of the graph reference. 

Claim Rejections - 35 USC § 103
The rejection of claims 10-12, 18, 22-23, 25, 30-32, 36, and 40 under 35 U.S.C. 103 as being unpatentable over Li et al. (SOAPindel: Efficient identification of indels from short paired reads, 2013, Genome Research, 23, pg. 195-200) in view of Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014) in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 May 2022.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Kural, as applied to claim 23 above, and further in view of Nielsen et al. (Genotype and SNP calling from next-generation sequencing data, 2011, Nat Rev Genet., 12(6), pg. 443-451) in the Office action mailed 19 Nov. 2021 has been withdrawn in view of claim amendments received 18 May 2022.
The rejection of claims 145-146 and 217-221 under 35 U.S.C. 103 as being unpatentable Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020; previously cited) in view of Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015; previously cited), Homer et al. (BFAST: An Alignment Tool for Large Scale Genome Resequencing, 2009, PLos ONE, 4(11),  pg. 1-12; previously cited), and Ames et al. (Scalable metagenomic taxonomy classification using a reference genome database, 2013, 29(18), pg. 2253-2260; previously cited) has been withdrawn in view of arguments at pg. 15, para. 3 to pg. 16 para. 2, received 18 May 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 18, 22-23, 25, 30-32, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (SOAPindel: Efficient identification of indels from short paired reads, 2013, Genome Research, 23, pg. 195-200; previously cited) in view of Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020; previously cited) and Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 10, Li et al. shows receiving a plurality of paired-end sequence reads (pg. 198, col. 1, para. 2; Figure 1 A). 
Li et al. shows aligning the sequence reads to a reference sequence. (pg. 198, col. 2, para. 3).
Li et al. shows identifying reads whose mates don't map where they should (i.e. reads which abnormally align) to the reference sequence (Figure 1A; pg. 198, col. 1, para. 2) to identify indels present (i.e. novel variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Li et al. further discloses the above steps are performed by the SOAPindel software (Abstract) and a certain number of hours of CPU (i.e. processor) time are needed (pg. 198, col. 1, para. 1), such that above steps are necessarily performed by a processor. 
Regarding claim 11, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 12, Li et al. shows that the subset of the plurality of reads used to identify novel variants have on mate that does not map to the reference (pg. 198, col. 1, para. 2).
Regarding claims 18, Li et al. shows the sequence reads comprise read pairs (Figure 1A) and the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 22, Li et al. shows the presence of one or more unique sequences between a contig and the hg 19 reference genome with different distances on the contig and the reference are used to call the indels (i.e. the indel/novel variant is not present on the reference) (pg. 199, col. 1, para. 1). Given the indel is not present on the hg19 reference genome, which is assembled from many individuals (pg. 196, col. 1, para. 3 to col. 2, para. 2), this discloses the identified novel variants are not previously documented for a target application (i.e. the human population for which the reference represents variation, consistent with Applicant’s definition of a target population at para. [0097]).
Regarding claim 25, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 30, Li et al. shows the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 31, Li et al. shows using various filters to increase specificity in identifying indels (i.e. identifying a subset of the identified novel variants using quality measures) (pg. 199, col. 1, para. 2-3).
Regarding claim 32, Li et al. shows the predefined quality measures include indel size (i.e. a predefined size range) and position of the second different base pair (i.e. a predefined region of a genome) (pg. 199, col. 1, para. 2-3).
Regarding claim 40, Li et al. shows the identified indels are from a human genome (i.e. within the same species) (pg. 195, col. 2, para. 3; pg. 199, col. 2, para. 2).

Li et al. does not show the following limitations:
Regarding claim 10, Li et al. does not show that the reference sequence is a graph reference comprising a plurality of alternate paths that each represents a known variant. 
Regarding claims 10 and 12, Li et al. does not disclose the subset of the plurality of sequence reads abnormally align against one or more alternate paths in the graph reference, as recited in claim 10, or all alternate paths in the graph reference, as recited in claim 12. However, as discussed above, Li et al. discloses the subset of the plurality of reads used to identify novel variants have one mate that does not map to the reference (pg. 198, col. 1, para. 2). 
Regarding claims 23 and 31, Li et al. does not disclose adding a subset of the identified novel variants to the graph reference to produce an updated graph reference, as recited in claims 23 and 31, and then using the updated graph reference for another alignment, as recited in claim 23. 
Regarding claim 36, Li et al. does not show using the graph reference in more than one alignment and variant detection; and progressively updating the graph reference based on the more than one alignment and variant detection.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claims 10 and 12, Kural shows a method for mapping reads (Abstract), which includes mapping reads to a genomic directed acyclic graph (DAG) (i.e. graph reference) (Abstract; Figure 10), wherein the DAG comprises known variants represented as different paths through the DAG (i.e. a plurality of alternate paths that each represents a known variant) ([0007]-[0008]; FIG. 11). Kural further shows that by using the reference DAG, sequence reads are compared to a variety of known variants, avoiding the misleading inferences made by aligning to a single genome ([0008]).
Regarding claims 23, 31, and 36, Kural further shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]). Kural further shows every instance of analyzing NGS reads to genotype a subject is also an instance of developing the reference ([0182]). This shows performing more than one alignment and variant detection and updating the graph reference based one the more than one alignment and variant detection
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Li et al. to have used a graph reference comprising a plurality of alternate paths that each represents a known variant, as shown by Kural ([0007]-[0008]; FIG. 11), such that the subset of reads that have one mate not mapping to the reference (i.e. abnormally aligned reads) used to identify novel variants in Li et al. would abnormally align to all paths in the graph reference. One of ordinary skill in the art would have been motivated to modify the reference sequence of Li et al. with the graph reference of Kural to avoid the misleading inferences made by aligning to a single genome, as shown by Kural ([0008]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence to identify variants, such that the reference graph of Kural would be applicable to the method of Li et al.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method made obvious by Li et al. and Kural to have continually updated the graph reference by adding identified novel variants to the graph, and performing additional alignments to detect variants using the updated graph reference, as shown by Kural ([0182]). One of ordinary skill in the art would have been motivated to further combine the methods of Li et al. and Kural to continuously develop the reference, which helps avoid misleading inferences, as shown by Kural ([0008];[0182]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence to identify variants, such that the updated reference graph of Kural would be applicable to the method of Li et al.

Further regarding claim 10 Li et al. in view of Kural does not disclose that each of the plurality of alternate paths is associated with a start offset and an end offset that are stored in memory in connection with the alternate path, and the start and offset are indicative of a location of the alternate path with respect to a reference sequence. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Dilthey et al.
Regarding claim 10¸ Dilthey et al. discloses a method for genome inference using a reference graph comprising alternative paths (Abstract; pg. 683, col. 1, para. 1-2; Suppl. Fig. 1, e.g. different sequence paths represented as edges with vertices representing “levels”). Dilthey et al. further discloses assigning (i.e. storing) primary reference positions of the original reference used to build the graph (i.e. a reference sequence associated with the graph reference) to each level of each vertex in the graph, which shows that each edge/path is associated with a start offset and end offset  that are indicative of a known location to the reference sequence associated with the graph (e.g. the levels of the pair of vertices for each edge/path) (Suppl. pg. 15, para. 1-4; Suppl. pg. 21, para. 2; Suppl. pg. 24, para. 4; Suppl. pg. 28, para. 3, e.g. each level corresponds to a primary reference position; Suppl. Fig. 1, Multi-PRG e.g. alternative paths “CGT” and “CGA” associated with start and end offsets 2 and 3). Dilthey et al. additionally discloses a “level function” that returns the levels of each vertex in the graph, and that the edges/paths are defined between vertices of consecutive levels (Suppl. pg. 15, para. 1; Fig. 1), which necessarily requires that the start and end offsets are stored in memory in connection with each path/edge. Dilthey et al. further discloses that because most functional information (such as gene location and structure) uses the coordinates of a single linear reference, information from a variation-aware reference sequence graph must be projected onto a primary sequence (Abstract; pg. 682, col. 2, para. 3).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference graph made obvious by Li et al. and Kural, to have used alternative paths each comprising a start and end offset indicative of a location of the alternative path with respect to a reference sequence associated with the graph reference, and to have stored the start and end offsets in memory in connection with the alternate path, as shown by Dilthey et al. (pg. 683, col. 1, para. 1-2; Suppl. Fig. 1; (Suppl. pg. 15, para. 1-4; Suppl. pg. 21, para. 2; Suppl. pg. 24, para. 4; Suppl. pg. 28, para. 3). One of ordinary skill in the art would have been motivated to modify the reference graph made obvious by Li et al. and Kural with the stored start and end offsets of Dilthey et al. to maintain the functional information (e.g. gene location, structure) contained in a single reference, as disclosed by Dilthey et al. (Abstract; pg. 682, col. 2, para. 3). This modification would have had a reasonable expectation of success because both Kural and Dilthey et al. utilize graph references, and Kural discloses the graph reference supports a universal coordinate system ([0064]), such that the start and end offsets of Dilthey et al. could be applied to the graph of Kural.
Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Dilthey et al. and Kural, as applied to claim 23 above, and further in view of Nielsen et al. (Genotype and SNP calling from next-generation sequencing data, 2011, Nat Rev Genet., 12(6), pg. 443-451; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 24, Li et al. does not disclose counting a number of reads that align to alternate paths in the graph reference and using the number of reads that align to alternate paths in the graph reference to identify the known variants. 
However, this limitation was known in the art, before the effective filling date of the claimed invention, as shown by Kural and Nielsen et al.
Regarding claim 24, Kural discloses a method for mapping reads to a genomic directed acyclic graph (DAG) (Abstract; FIG. 10), which includes mapping reads to one or more alternative paths in the selected paths and then using the mapped reads to call known variants in the graph ([0008]; FIG. 10). Kural et al. further discloses by comparing sequence reads to a variety of known variants, this avoids misleading inferences made by aligning to a single reference ([0008]). However, Kural does not explicitly disclose that calling (i.e. identifying) the known variants involves counting a number of the aligned reads, and then using the count of reads to call the variants. 
Further regarding claim 24, Nielsen et al. reviews methods for SNP (i.e. variant) calling (Abstract), which includes using mapped reads to count alleles at each site and using simple cutoff rules for when to call a SNP (pg. 4, para. 5 to pg. 5, para. 3). This shows counting a number of reads that align to alternate paths (i.e. the variant) and using the number to call the variant. Nielsen et al. further shows that accurate calling of SNPs is crucial for meaningful analysis of next-generation sequencing data, and that statistical methods improve the uncertainty associated with genotype calling (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Li et al. in view of Dilthey et al. and Kural, as applied to claim 23 above, to have mapped reads to one or more alternative paths in the graph to identify the known variants, as shown by Kural ([0008]; FIG. 10). One of ordinary skill in the art would have been motivated to further combine the method made obvious by Li et al. in view of Dilthey et al. and Kural, as applied to claim 23 above, with the mapping method of Kural to identify known variants while avoiding misleading inferences made by aligning to a single reference, as shown by Kural ([0008]). This modification would have had a reasonable expectation of success because of each of Li et al. (Figure 1), Dilthey et al. (Figure 2), and Kural (FIG. 10) involve aligning reads to a reference sequence. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method made obvious by Li et al. in view of Dilthey et al. and Kural, to have counted a number of reads that align to one or more paths in the graph reference and use the counted number of reads to identify the known variants, as shown by Nielsen et al. (pg. 4, para. 5 to pg. 5, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Li et al. in view of Dilthey et al. and Kural with the method of Nielson et al. in order to allow for the meaningful analysis of next-generation sequence data by improving the uncertainty associated with genotype calling using statistical methods, as shown by Nielsen et al. (Abstract). This modification would have had a reasonable expectation of success because both Li et al., Kural, and Nielsen et al. involve using sequencing data to call variants. Therefore, the invention is prima facie obvious.

Claims 145-146 and 217-221 are rejected under 35 U.S.C. 103 as being unpatentable Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020; previously cited) in view of Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015; previously cited), Homer et al. (BFAST: An Alignment Tool for Large Scale Genome Resequencing, 2009, PLos ONE, 4(11),  pg. 1-12; previously cited), and Coll et al. (A robust SNP barcode for typing Mycobacterium tuberculosis complex strains, 2014, Nature Communications, 5:4812, pg. 1-5; newly recited), as evidenced by AMD (The AMD Opteron processor is the ideal solution for High Performance Computing, 2012, AMD, pg. 1-2; newly cited). This rejection is newly recited.
Regarding claim 145, Kural shows a method for read mapping to call variants (Abstract; [0008]) comprising the following steps:
Kural shows receiving, using a processor, a sequence read generated from a sample and by a sequencer ([0017]; FIG. 10 #1019; [0196]; FIG. 14).
Kural shows using the processor ([0196]; FIG. 14) to search k-mers in a reference graph (i.e. reference sequence), which requires k-merizing a read (i.e. generating a k-mer profile from the read) ([0063]).
Kural shows searching, using the processor ([0196]; FIG. 14), for the k-mers of the k-mer profile in the reference DAG, wherein the reference DAG can be represented as library of elements (i.e. an index) ([0063]; [0066]) to call variants ([0182]), wherein the DAG comprises known variants represented as different paths through the DAG ([0007]-[0008]; FIG. 11).
Further regarding claim 145, Kural discloses a system comprising a processor that performs the method disclosed herein ([0196]; FIG. 14), such that each step is performed using a processor.
Regarding claim 146 and 217, Kural discloses querying the k-mers in the index and calling the variants is performed by a processor, and that the processor can be the OPTERON 6200 processor by AMD ([0196]-[0197]; FIG. 14). Performing the querying step using the OPTERON 6200 processor inherently involves calling the variants using at least a single core and querying the k-mers using at least a compute thread, as evidenced by AMD. AMD discloses the Opteron 6200 processor includes a plurality of cores that deliver consistent compute thread performance (i.e. at least one processor core and compute thread perform the querying and variant calling) (pg. 1, para. 2; pg. 2, Table). Furthermore, as discussed in the rejection of the claims under 35 U.S.C. 112(b), the specific rates at which variants are called per core and the k-mers are queried per compute thread are interpreted to recite an intended result of performing the querying step using at least one core and compute thread, respectively.
Regarding claim 218, Kural shows querying the k-mers to the reference graph can call novel variants that do not pre-exist within the reference graph ([0182]).
Regarding claim 219, Kural discloses the reference graph can include paths sensible for a particular subject, such as from members of a same population or ethnicity (i.e. a population of interest, or target application) ([0008]), and calling novel variants that do not pre-exist within this reference graph ([0182]). Given the novel variants are not present on the graph reference, which includes the variants from a population of interest, this shows the identified novel variants are not previously documented for a target application (i.e. a population of interest, consistent with Applicant’s definition of a target population at para. [0097]).
Regarding claim 220, Kural shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]).
Regarding claim 221, Kural shows the updated graph can be used in subsequent alignments for variant detection, and that novel variants that don’t pre-exist in the graph can be added to the graph ([0182]), which shows using the updated index for more than one query and variant detection and progressively updating the index based on the more than one query and variant detection.

Kural does not explicitly show the following limitations:
Regarding claim 145, Kural does not explicitly show the index of the reference is an index of k-mer profiles (i.e. that the reference graph comprises k-mers). However, Kural suggests this limitation by showing that the index can be used for efficient searching of k-mers ([0063]), which suggests the reference graph library elements also include k-mers for matching to queried k-mers. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Dilthey et al.
Regarding claim 145, Dilthey et al. discloses a method for genome inference using a reference graph comprising alternative paths (Abstract), which includes using a k-mer reference graph with each edge representing a k-mer (Supplementary Figure 1), and searching for k-mers from a sample sequence to k-mers in the reference graph (pg. 683, col. 2, para. 2; Supplementary pg. 19, para. 1-3). Dilthey et al. further discloses storing k-mers from the k-mer reference graph in a hash table (Supplemental pg. 43, para. 2-4), and that storing a k-mer reference graph in a hash table speeds up mapping of the query sequence to the reference graph (Supplemental pg. 43, para. 2).
It would have been prima facie obvious to one of ordinary kill in the art, before the effective filling date of the claimed invention, to have modified the index of the reference shown by Kural to have been an index of k-mer profiles, as shown by Dilthey et al (Supplementary pg. 19, para. 1-2; Supplementary pg. 43, para. 2-4). One of ordinary skill in the art would have been motivated to modify the index of the reference of Kural with the k-mer index of Dilthey et al. in order to increase the speed of mapping the query sequence to the reference graph, as shown by Dilthey et al. (Supplemental pg. 43, para. 2). This modification would had had a reasonable expectation of success because both Kural (Abstract; [0063]) and Dilthey et al. (Supplementary Figure 1; Supplementary pg. 43, para. 2-4) show using a reference directed acyclic graph with alternative paths and storing the graphs using indices.

Further regarding claim 145, Kural does not show using a mask containing 1’s and one or more 0’s such that bases corresponding to the one or more 0’s are excluded from a k-mer to generate the k-mer profile and index of k-mer profiles. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Homer et al. 
Regarding claim 145, Homer et al. discloses a sequence alignment tool (Abstract), which comprises generating a k-mer index from a reference sequence defined by a mask comprising of 1’s and 0’s, wherein 1’s are considered when querying the index and 0’s are not (pg. 2, col. 1, para. 3; Figure 1, e.g. an index of 1-mers in C), sliding the mask along a read to generate k-mers (i.e. a k-mer profile of the read), and then querying the k-mer index with the generated k-mers (i.e. the k-mer profile) (Figure 1).  Homer et al. further shows this alignment algorithm achieves substantially greater sensitivity of alignment in the context of errors and true variants, while maintaining adequate speed compared to other current methods (Abstract).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating a k-mer profile and index of k-mer profiles of Kural and Dilthey et al. to have utilized a mask containing 1’s and one or more 0’s, such that bases corresponding to the one or more 0’s are excluded from the k-mers, as shown by Homer et al. (pg. 2, col. 1, para. 3; Figure 1). One of ordinary skill in the art would have been motivated to combine the methods of Kural et al. and Dilthey et al. with the method of Homer et al. in order to achieve greater sensitivity of alignment while maintaining adequate speed compared to other current methods, as shown by Homer et al. (Abstract). This modification would have a reasonable expectation of success because Kural, Dilthey et al., and Homer et al. involve comparing k-mers of a read to an index of k-mers, such that the method of Homer et al. could be applied to the methods of Kural and Dilthey et al.

Further regarding claim 145, Kural does not disclose determining a species or strain present in the sample based on the called variants. However this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Coll et al.
Coll et al. discloses a method for identifying bacterial strains using a SNP-based barcode (Abstract), that includes using called SNPs (i.e. variants) from aligning sequencing data to a bacterial reference genome to determine a strain type present in a sample (Abstract; pg. 3, col. 1, para. 3-4; pg. 4, col. 1, para. 4). Coll et al. further discloses the SNP-based barcode can be used to classify strains in clinical isolates and to evaluate tools to control a disease, including therapeutics and vaccines whose effectiveness may vary by strain type (Abstract).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the of aligning sequences to a reference graph of Kural to have included a bacterial reference genome and used the determined variants to classify a strain present in the sample, as shown by Coll et al. (Abstract; pg. 3, col. 1, para. 3-4; pg. 4, col. 1, para. 4). One of ordinary skill in the art would have been motivated to combine the methods of Kural with the method of Coll et al. in order to classify strains in clinical isolates and choose an appropriate therapeutic or vaccine whose effectiveness may vary by strain type to control the disease, as shown by Coll et al. (Abstract). This modification would have had a reasonable expectation of success because both Kural and Coll et al. call variants in sequencing data, such that the called variants according to the method of Kural would be applicable to the method of identifying a strain type in Coll et al.
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant’s arguments, see pg. 16, para. 5-8, filed 18 May 2022, with respect to claim 222 and 35 U.S.C. 103 have been fully considered and are persuasive.  Claim 222 is not rejected under 35 U.S.C. 102 or 103.

Applicant's arguments filed 18 May 2022 at pg. 12, para. 6 to pg. 16, para. 4 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the nodes in Kural are not inherently associated with a start offset and an end offset with respect to the reference sequence, and that neither Li nor Kural disclose or suggest that each of a plurality of “alternate paths comprises a start offset and an end offset that are stored in memory in connection with the alternate path, and the start offset and the end offset are indicative of a location with respect to a reference sequence associated with the graph reference”, and therefore, claim 10 is allowable. (Applicant’s remarks at pg. 12, para. 9 to pg. 14, para. 2). Applicant further remarks that dependent claims 11-15, 17-19, 22-25, 30-32, 36, 40, and 41, which depend from claim 10, are allowable for the same reasons discussed above for claim 10 (Applicant’s remarks at pg. 14, para. 3).
This argument is not persuasive because it does not take into account Dilthey et al., which is newly recited in the above rejection and used to disclose the newly recited limitation. 

Applicant remarks, regarding claim 145,  that the algorithm of Ames that is allegedly used to detect low abundance organisms cannot be used in connection with the DAG of Kural because in Ames, a reference genome database “consists of a collection of genome sequences with each genome sequence assigned a taxonomic identifier” and is converted into a “searchable k-mer/taxonomy database” by storing every overlapping k-mer along with select taxonomic IDs, that determining a taxonomy ID for a read involves assigning a score to each taxonomy ID of each k-mer, where the score is derived from the proportion of k-mers of the read that occurs under the taxonomy node, and thus the techniques in Ames for allegedly classifying species present can only be used with the taxonomy tree structure described in Ames (Applicant’s remarks at pg. 14, para. 5 to 15, para. 6). Applicant further remarks that, accordingly, techniques described in Ames cannot be used to modify Kural to classify species using determined variants because the DAG of Kural is a completely different data structure than the taxonomy tree in Ames , and thus there would not have been a reasonable expectation of success of modifying Kural with Ames (Applicant’s remarks at pg. 16, para. 1-3). Applicant further remarks that dependent claims 146 and 217-222 are allowable for the same reasons discussed above for claim 145 (Applicant’s remarks at pg. 16, para. 4).
This argument is not persuasive because Ames et al. is no longer recited in the above rejection, and, it does not take into account the newly recited reference, Coll et al., which discloses the above limitation, as discussed in the above rejection.

Allowable Subject Matter
Claim 222 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 222 is free of the art. Claim 222 recites “…each k-mer in the index of k-mer profiles that corresponds to at least one alternate path is stored with a unique pointer for each of the at least one alternate paths that points to a data structure associated with that alternate path, the data structure including a sequence associated with the alternate path, a start offset and an end offset indicative of a location of the alternative path with respect to the reference sequence”. The closest prior art of record, Kural, discloses an embodiment of storing a graph reference that stores the nodes and edges of the graph reference as objects, each object with pointers pointing to the adjacent elements in the graph, obviating the need index look ups ([0065]-[0066]). However, Kural does not disclose that for each element in the index corresponding to at least one alternate path, a pointer is stored for each alternate path pointing to a data structure including a sequence associated with the alternate path, a start offset, and an end offset as claimed. After further search and consideration, the prior art does not disclose this limitation. 
Regarding 35 U.S.C. 101, Claim 222 amounts to significantly more than the recited judicial exception because the claim recites an unconventional computer data structure used in the querying step. The recited computer data structure includes an index of k-mer profiles, with each k-mer in the index of k-mer profile including a pointer for each alternate path associated with the k-mer that points to a data structure containing information regarding the alternate path, which is an additional element. As discussed above, the prior art does not disclose the recited computer data structure. Therefore, the additional element in claim 222 is not well-understood, routine, and conventional, and the claim amounts to significantly more than the recited judicial exception. 

Conclusion
Claim 222 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLYN L MINCHELLA/Examiner, Art Unit 1631